UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6231


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

ROBERT PAUL BOYD,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever III,
Chief District Judge. (5:08-hc-02061-D-JG)


Submitted:   July 30, 2013                 Decided:   August 7, 2013


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE,
Raleigh, North Carolina, for Appellant.      Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Seth M. Wood,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert      Paul    Boyd      appeals      from    the   district      court’s

order civilly committing him pursuant to 18 U.S.C. § 4248 (2006)

to the custody and care of the Attorney General.                               The United

States   sought      to    commit       Boyd    as   a     sexually    dangerous      person

under the Adam Walsh Child Protection and Safety Act of 2006, 18

U.S.C. §§ 4247-48 (2006) (the “Act”).                       On appeal, Boyd contends

that    the   Act    violates         his   equal     protection       and    due    process

rights and is criminal — and not civil — in nature.                                  He also

challenges the district court’s determination that he suffers

from a serious mental illness, abnormality, or disorder, given

that    his   diagnosis          of    paraphilia,         not   otherwise     specified,

hebephilia, is not specifically listed in the Diagnostic and

Statistical     Manual       of       Mental    Disorders        (“DSM”).      Boyd     also

contends that the district court clearly erred in finding that

the Government proved by clear and convincing evidence that he

would    be    unable       to        refrain       from    future     acts     of     child

molestation.        Finally, he contends that the district court erred

in denying his motions to dismiss and staying the action for two

years.    Finding no error, we affirm.

              Pursuant to the Act, if, after a hearing, the district

court finds by clear and convincing evidence that a person is a

“sexually dangerous person,” the court must commit the person to

the custody of the Attorney General.                        18 U.S.C. § 4248(d).           A

                                                2
“sexually dangerous person” is one “who has engaged or attempted

to engage in sexually violent conduct or child molestation and

who is sexually dangerous to others.”                  18 U.S.C. § 4247(a)(5).

A person is considered “sexually dangerous to others” if “the

person suffers from a serious mental illness, abnormality, or

disorder as a result of which he would have serious difficulty

in refraining from sexually violent conduct or child molestation

if released.”     18 U.S.C. § 4247(a)(6).

              Regarding his constitutional claims, Boyd argues that

18 U.S.C. § 4248 violates equal protection because it applies

only   to   federal     prisoners,       those    committed     to    the   Attorney

General under 18 U.S.C. § 4241(d) (2006), and those against whom

all criminal charges have been dismissed based solely on their

mental condition.            In addition, he argues that his detention

between certification and his hearing violated due process.                       He

further claims that the Act is a criminal statute and is not

civil in nature.

              This Court’s precedent in United States v. Timms, 664

F.3d   436,    448-49    (4th    Cir.),       cert.   denied,   133    S.   Ct.   189

(2012), forecloses these three arguments.                 In Timms, we applied

rational basis review and held that “Congress rationally limited

§ 4248’s      scope     to    sexually     dangerous      persons      within     BOP

custody.”      Id. at 449.        As to the due process claim, if the

Government’s lawful authority under § 4248 is not to blame for

                                          3
the delay between a certification being filed and the hearing,

the delay in the proceedings does not violate due process.                            Id.

at 454.      Here, the district court appropriately denied Boyd’s

first motion to dismiss and placed the case in abeyance pending

the outcome of the appellate proceedings in United States v.

Comstock,    551   F.3d       274   (4th   Cir.     2009),    rev’d    560    U.S.    126

(2010).     The case proceeded without significant delay following

the issuance of the Supreme Court’s decision.                      Therefore, there

was no due process violation. *             Finally, in Timms, we held that

“§ 4248 creates civil — not criminal — proceedings.”                           664 F.3d

at 456.     Thus, these claims are without merit.

             Next, Boyd contends that the district court clearly

erred in finding that clear and convincing evidence supported

its   finding    that    he    suffered    from     a   serious    mental      illness,

abnormality, or disorder.            Boyd relies in part on the absence of

his particular type of paraphilia (hebephilia) from the DSM.                          We

recently confirmed that “one will search § 4247(a)(6) in vain

for   any    language         purporting       to   confine     the        universe   of

qualifying      mental    impairments      within       clinical      or    pedagogical

      *
        To the extent Boyd argues that the delay from
certification to hearing was a violation of the Eighth
Amendment, the Eighth Amendment does not provide him with a
cause of action.   See, e.g., Hydrick v. Hunter, 500 F.3d 978,
994 (9th Cir. 2007) (vacated on other grounds) (“[T]he Eighth
Amendment is not the proper vehicle to challenge the conditions
of civil commitment.”).



                                           4
parameters” and, consequently, that “it has been left to the

courts    to     develop       the   meaning       of    ‘serious       mental     illness,

abnormality,       or    disorder’      as   a     legal    term   of     art.”      United

States    v.     Caporale,       701    F.3d       128,     136    (4th     Cir.     2012).

Therefore, it was within the court’s discretion to find that

Boyd has a qualifying impairment even though his exact condition

may not be specified in the DSM.

            As to Boyd’s other claims that it was error to find

that his condition qualified under the Act and that he would

have     serious        difficulty      refraining          from    sexually        violent

behavior or molestation of a child, as required by 18 U.S.C.

§ 4247(a)(5)-(6),         we     have   reviewed         the   record,      the    hearing

transcript,      and     the    district     court’s       order    incorporating       its

ruling from the bench and find no error.                       See United States v.

Boyd, 5:08-hc-02061-D-JG (E.D.N.C. Jan. 27, 2012).

            We     therefore         affirm        the     district      court’s      order

committing Boyd to the custody and care of the Attorney General

pursuant to 18 U.S.C. § 4248.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                   AFFIRMED




                                              5